Citation Nr: 0514880	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  02-15 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for loss of bladder 
control as secondary to service-connected traumatic arthritis 
and lumbosacral strain.

2.  Entitlement to service connection for loss of bowel 
control as secondary to service-connected traumatic arthritis 
and lumbosacral strain.

3.  Entitlement to service connection for loss of use of both 
hands as secondary to service-connected traumatic arthritis 
and lumbosacral strain.

4.  Entitlement to service connection for loss of use of both 
feet as secondary to service-connected traumatic arthritis 
and lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from October 1979 to November 
1992.

Initially, the Board of Veterans' Appeals (Board) notes that 
in the process of reviewing the claims on appeal, the Board 
obtained a medical expert opinion, which has been provided to 
the veteran and his representative.  The record reflects that 
the veteran and his representative have provided a response 
to the opinion and additional evidence.  However, as noted 
more fully below, the issues on appeal must be remanded for 
procedural considerations.  

The Board further notes that the veteran's service-connected 
low back disability was and continues to be identified as 
traumatic arthritis at L1, L2, and L5 with lumbosacral 
strain.  The Board also notes that a claim for service 
connection for degenerative joint disease (DJD) of the lumbar 
spine was denied in August 1997, and that a claim for DJD 
(and arguably degenerative disc disease (DDD)) of the 
cervical spine as secondary to the veteran's service-
connected low back disability was denied by a rating decision 
in September 2002.  The Board does not reflect that the 
veteran appealed either the decision in August 1997 or the 
decision in September 2002.  Consequently, to the extent the 
veteran still desires that these disabilities be considered 
service-connected disabilities, he should submit an 
appropriate application to reopen these previously denied 
claims.

The appeal is REMANDED to the regional office (RO) via the 
Appeals Management Center (AMC), in Washington, DC.  
Department of Veterans Affairs (VA) will notify you if 
further action is required on your part.


REMAND

During the pendency of the claims on appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. § 5100-5103A, 5106-7 
(West 2002)).

With respect to the issues on appeal, the Board has been 
unable to locate a VCAA notice letter, which informed the 
veteran of the evidence needed to substantiate his claims, 
and the relative obligations of the appellant and VA in 
developing that evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Consequently, the Board finds that it 
has no alternative but to remand the claims so that appellant 
can be provided with an appropriate VCAA notice letter that 
sets forth the evidence necessary to substantiate the 
veteran's claims and the respective obligations of the VA and 
the appellant to provide evidence in the context of the 
appellant's claims.  


Accordingly, this case is REMANDED for the following actions:


1.  The veteran should be furnished with 
a VCAA notice letter with respect to all 
of the issues on appeal, setting forth 
the evidence necessary to substantiate 
the veteran's claims and the respective 
obligations of the VA and the appellant 
to provide evidence in the context of the 
appellant's claims.

2.  The case should again be reviewed on 
the basis of the additional evidence 
submitted since the last supplemental 
statement of the case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case and given the opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


